UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2480



DUN FANG ZHENG,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A71-956-044)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Winston W. Tsai, Bethesda, Maryland, for Petitioner.     Frank W.
Hunger, Assistant Attorney General, Karen Fletcher Torstenson,
Assistant Director, Joan E. Smiley, Senior Litigation Counsel,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dun Fang Zheng appeals the decision of the Board of Immi-

gration Appeals affirming the Immigration Judge’s decision denying

his motion to reopen his deportation proceedings.    Our review of

the record discloses that the Board did not abuse its discretion

and its decision is without reversible error.   Accordingly, we af-

firm on the reasoning of the Board.   Zheng v. INS, No. A71-956-044

(B.I.A. Sep. 23, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2